 



EXHIBIT 10.5

     
(MERRILL LYNCH LOGO) [g03768g0376801.gif]
  Private Client Group

Merrill Lynch Business
Financial Services Inc.
222 North LaSalle Street
17th Floor
Chicago, Illinois 60601
(312)499-3030

September 22, 2006

Continucare Corporation
7200 Corporate Center Drive, Suite 600
Miami, FL 33126
Re: Amendment to Loan Documents
Ladies & Gentlemen:
This Letter Agreement will serve to confirm certain agreements of Merrill Lynch
Business Financial Services Inc. (“MLBFS”) and Continucare Corporation
(“Customer”) with respect to: (i) that certain WCMA LOAN AND SECURITY AGREEMENT
NO. 81V-0764 between MLBFS and Customer (including any previous amendments and
extensions thereof), and (ii) all other agreements between MLBFS and Customer or
any party who has guaranteed or provided collateral for Customer’s obligations
to MLBFS (a “Guarantor”) in connection therewith (collectively and as amended
from time to time, the “Loan Documents”). Capitalized terms used herein and not
defined herein shall have the meaning set forth in the Loan Documents.
Subject to the terms hereof, effective as of the “Effective Date” (as defined
below), the Loan Documents are hereby amended as follows:
As of the effective date:
(a) The Minimum EBITDA Covenant is hereby deemed released and terminated.
(b) The term “Obligations” shall mean all present and future liabilities,
indebtedness and other obligations of Customer and Continucare MDHC, LLC
(“MDHC”) to MLBFS, howsoever created, arising or evidenced, whether now existing
or hereafter arising, whether direct or indirect, absolute or contingent, due or
to become due, primary or secondary or joint or several, and, without limiting
the generality of the foregoing, shall include principal, accrued interest
(including without limitation interest accruing after the filing of any petition
in bankruptcy), all advances made by or on behalf of MLBFS under the Loan
Documents, collection and other costs and expenses incurred by or on behalf of
MLBFS, whether incurred before or after judgment, and all present and future
liabilities, indebtedness and obligations of Customer under this Loan Agreement,
of MDHC under that certain WCMA Reducing Revolver Loan and Agreement
No. 81V-02074 , and under that certain WCMA Reducing Revolver Loan and Security
Agreement No. 81V-02075, both as amended from time to time.

 



--------------------------------------------------------------------------------



 



Merrill Lynch Business Financial Services Inc.
Continucare Corporation
Page No. 2
(c) The following Covenants have been added:
(i) Minimum Tangible Net Worth. Continucare Corporation and Continucare MDHC,
LLC’s consolidated “Tangible Net Worth” shall at all times exceed
$12,000,000.00. For the purposes hereof, the term “Tangible Net Worth” shall
mean Continucare Corporation and Continucare MDHC, LLC’s consolidated net worth
as shown on Continucare Corporation and Continucare MDHC, LLC’s consolidated
regular financial statements prepared in accordance with GAAP, but excluding an
amount equal to: (i) any Intangible Assets, and (ii) any amounts now or
hereafter directly or indirectly owing to Continucare Corporation or Continucare
MDHC, LLC by officers, shareholders or affiliates of Continucare Corporation or
Continucare MDHC, LLC. “Intangible Assets” shall mean the total amount of
goodwill, patents, trade names, trade or service marks, copyrights, experimental
expense, organization expense, unamortized debt discount and expense, the excess
of cost of shares acquired over book value of related assets, and such other
assets as are properly classified as “intangible assets” of Continucare
Corporation or Continucare MDHC, LLC determined in accordance with GAAP.
(ii) Debt Service Coverage Ratio. Continucare Corporation and Continucare MDHC,
LLC’s consolidated “Debt Service Coverage Ratio” shall at all times exceed 1.25
to 1. For purposes hereof, “Debt Service Coverage Ratio” shall mean the ratio
of: (a) income before interest (including payments in the nature of interest
under capital leases), taxes, depreciation, amortization, and other non-cash
charges, to (b) the sum of the aggregate principal and interest paid or accrued,
the aggregate rental under capital leases paid or accrued, any dividends and
other distributions paid or payable to shareholders, and taxes paid in cash; all
as determined on a trailing 12-month basis as set forth in Continucare
Corporation and Continucare MDHC, LLC’s regular consolidated quarterly financial
statements prepared in accordance with GAAP.
Except as expressly amended hereby, the Loan Documents shall continue in full
force and effect upon all of their terms and conditions.
By their execution of this Letter Agreement, the below-named Guarantors hereby
consent to the foregoing modifications to the Loan Documents, and hereby agree
that the “Obligations” under their respective Unconditional Guaranty and/or
agreements providing collateral shall extend to and include the Obligations of
Customer under the Loan Documents, as amended hereby.
Customer and said Guarantors acknowledge, warrant and agree, as a primary
inducement to MLBFS to enter into this Agreement, that: (a) no Default or Event
of Default has occurred and is continuing under the Loan Documents; (b) each of
the warranties of Customer in the Loan Documents are true and correct as of the
date hereof and shall be deemed remade as of the date hereof; (c) neither
Customer nor any of said Guarantors have any claim against MLBFS or any of its
affiliates arising out of or in connection with the Loan Documents or any other
matter whatsoever; and (d) neither Customer nor any of said Guarantors have any
defense to payment of any amounts owing, or any right of counterclaim for any
reason under, the Loan Documents.

 



--------------------------------------------------------------------------------



 



Merrill Lynch Business Financial Services Inc.
Continucare Corporation
Page No. 3
Provided that no Event of Default, or event which with the giving of notice,
passage of time, or both, would constitute an Event of Default, shall then have
occurred and be continuing under the terms of the Loan Documents, the amendments
and agreements in this Letter Agreement will become effective on the date (the
“Effective Date”) upon which: (a) Customer and the Guarantors shall have
executed and returned the duplicate copy of this Letter Agreement enclosed
herewith; and (b) an officer of MLBFS shall have reviewed and approved this
Letter Agreement as being consistent in all respects with the original internal
authorization hereof.
Notwithstanding the foregoing, if Customer and the Guarantors do not execute and
return the duplicate copy of this Letter Agreement within 14 days from the date
hereof, or if for any other reason (other than the sole fault of MLBFS) the
Effective Date shall not occur within said 14-day period, then all of said
amendments and agreements will, at the sole option of MLBFS, be void.

Very truly yours,
Merrill Lynch Business Financial Services Inc.

         
By:
       
 
 
 
Sandy Savich    
 
  Assistant Vice President    

Accepted:

Continucare Corporation

           
By:
/s/ Fernando L. Fernandez
 
 
 
Printed Name:
 Fernando L. Fernandez
 
 
 
   
Title:
 CFO    
 
 
   

 



--------------------------------------------------------------------------------



 



Merrill Lynch Business Financial Services Inc.
Continucare Corporation
Page No. 4
Approved:
Continucare MDHC, LLC
By: Continucare Corporation, It’s Member

         
By:
  /s/ Richard C. Pfenniger, Jr.    
 
 
 
   

Printed Name: Richard C. Pfenniger, Jr.
 
Title: CEO
 
CNU Blue 2, LLC
By: Continucare Corporation, It’s Member

         
By:
  /s/ Richard C. Pfenniger, Jr.    
 
 
 
   

Printed Name: Richard C. Pfenniger, Jr.
 
Title: CEO
 

 